El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Hemos examinado cuidadosamente las alegaciones, las pruebas y los hechos declarados probados por el juez senten-ciador y, a nuestro juicio, aparece claramente demostrado lo que sigue:
Francisco Molina, allá por el año de 1876, compró una finca de once cuerdas más o menos de extensión, situada en el barrio de Algarrobo, del término municipal de Mayagüez. Dueño Molina de la finca, segregó de ella y vendió, en 1889, a la demandada, que es una corporación dedicada a la explo-tación de ferrocarriles en Puerto Rico, una porción de terreno de tres cuerdas y cincuenta y cuatro céntimos de otra. Molina también segregó otra porción de cuatro cuerdas de te-rreno de la expresada finca y la vendió, en 1893, a Zenón Bellido. Dicha porción pasó de la propiedad de Bellido a la de sus herederos; de la de éstos a la de Juan Cumpiano, y de la de Cumpiano, en el año de 1911, a la del demandante Rogelio Martínez Castro. La finca principal y las porciones segre-gadas y vendidas se describen en la demanda. Las porciones segregadas colindan entre sí. Todas las transferencias de dominio se hicieron constar en escritura pública.
Mientras Molina poseía la totalidad de la finca de 11 cuer-das, existían en ella dos caminos abiertos por Molina que atravesaban la finca e iban a parar a un camino público. Cuando Molina vendió a la demandada la porción de 3 cuerdas, 54 céntimos, segregada de la finca de 11 cuerdas, nada se hizo constar en la escritura con respecto a la existencia de dichos caminos, sin que tampoco se hicieran desaparecer los expre-sados caminos antes del otorgamiento de la escritura.
La demandada, hace unos siete u ocho años tapó con una *976cerca de alambre uno de los referidos caminos, y luego, en 1911, tapó también el otro camino, cesando desde entonces toda comunicación entre la finca del demandante y el camino público. Dada la situación del terreno del demandante, sólo puede tener salida al camino público por los terrenos de la demandada.
La corte de distrito entendió que al segregar Molina la por-ción de terreno que vendió a la demandada, voluntariamente privó al resto de su finca, que es boy del demandante, del beneficio de entrar y salir al camino público, ya que en la escritura de venta no se hizo constar que el vendedor se reser-vaba tal derecho; que no era de aplicación a este caso el ar-tículo 548 del Código Civil Revisado en que se basaba la acción ejercitada, sino el 571 del propio código, y que, en tal virtud, debía declarar como declaró sin lugar la demanda, sin necesidad de entrar a considerar si se probaron o nó los daños y perjuicios alegados. La sentencia se registró el 4 de febrero de 1913 y contra ella se interpuso el presente recurso de apelación.
El apelante alega que la corte de distrito erró al no apli-car el artículo 548 del Código Civil, y que en todo caso tam-bién erró al no dictar sentencia favorable al demandante, de acuerdo con el artículo 571 del propio código que la misma corte consideró aplicable.
Examinemos el primer error alegado.
El artículo 548 del Código Civil Revisado, igual al 541 del Código Civil español, dice así:
“Art. 548. — La existencia de un signo aparente de servidumbre entre dos fincas establecido por el propietario de ambas, se conside-rará, si se enajenare una, como título para que la servidumbre con-tinúe activa y pasivamente, a no ser que, al tiempo de separarse la propiedad de las dos fincas, se exprese lo contrario - en el título de .enajenación de cualquiera do ellas, o se baga desaparecer aquel signo antes del otorgamiento de la escritura.”
Antes que el legislador, el Tribunal Supremo de España babía aplicado la teoría del signo aparente. En su sentencia *977de 14 de septiembre de 1867, 16 Jurisprudencia Civil, 107, el Supremo dijo: í£lo dispuesto en la ley 14, título 31, Partida 3a., que trata de. cómo se constituyen las servidumbres, no se opone al principio de que cuando uno vende parte de un te-rreno que le pertenece y no se establece en el contrato’ de venta un modo distinto de disfrute por el comprador del que usaba el vendedor, se entiende vendido el terreno con las ser-vidumbres necesarias 'para verificarlo.” En la de 7 de no-viembre de 1883, 53 Jurisprudencia Civil, 208, expresó que: “según la doctrina establecida por este Tribunal Supremo, lo dispuesto en la ley 14, título 31, partida 3a., que trata de cómo se constituyen las servidumbres, no se opone al principio de que dividido un predio entre dos diferentes personas, sin que se establezca en el contrato un modo de disfrute diferente del que usaba el primitivo dueño de la totalidad, se entienden subsistentes las servidumbres necesarias para verificarlo, y que el signo aparente de ellas es'un título para que continúen si al tiempo de la división de la propiedad no se expresa lo contrario, que es lo que acontece en el presente caso, puesto que la finca adjudicada en pago a Juan Pérez Charueco, objeto de este pleito, al fallecimiento de aquél, se dividió entre sus hijos Juan y-María Francisca, sin establecerse novedad al-guna con respecto a la manera de su disfrute, y por consi-guiente la sentencia recurrida, al condenar a Doña Rafaela Liaño a que reconozca la servidumbre de paso para ganados y carretas objeto de la demanda, no lia infringido la ley 14, título 31, de la Partida 3a., que se cita en el primer motivo del recurso.” T en la de 21 de octubre de 1892, 72 Jurisprudencia Civil, 242, consignó que: “según ha declarado reiterada-mente el Tribunal Supremo, lo dispuesto en la ley 14, título-31, Partida 3a., que trata de cómo se constituyen las servidum-bres, no se opone al principio de que dividida una finca entre-diferentes personas, sin que se establezca en el contrato un modo de aprovechamiento distinto del que usaba el primitivo-dueño de la totalidad, se entienden subsistentes las servidum-bres necesarias para verificarlo.”
*978A primera vista la interpretación dada por la Corte de Distrito de Mayagüez al artículo 548 del Código Civil Revi-sado, es correcta. Pero si se tienen en cuenta los preceden-tes legales y la realidad de los hechos, y se estudia deteni-damente dicho artículo, se verá que nada de lo dispuesto en él se opone a que la teoría del signo aparente continúe apli-cándose al caso de una sola finca que se divida en dos o más porciones.
Según los hechos alegados y probados en el juicio, los •caminos establecidos por el dueño de la totalidad de la finca •existían al tiempo de segregarse la porción vendida a la demandada y uno de ellos continuó existiendo por muchos años más hasta que fué obstruido por la demandada en 1911. No se trataba de un servicio oculto. El. vendedor continuó explotando su finca y conduciendo sus productos al camino público en la misma forma que cuando la totalidad de la finca era suya, esto es, por los caminos que pasaban por dentro de la porción vendida a la demandada, establecidos por él ante-riormente. Mientras la finca pertenecía en su totalidad al vendedor no puede decirse que existieran servidumbres. La idea de servidumbre presupone siempre la de un predio domi-nante y otro sirviente. Pero la servidumbre' se manifestó en todo su vigor desde el momento en que la finca se dividió. El vendedor dejó de tener el dominio sobre la porción ven-dida, pero el camino, signo aparente, subsistió y continuó usándose como tal camino.
Bajo tales circunstancias, se impone la conclusión dé que la demandada al adquirir la porción de la finca descrita en la demanda, la adquirió con una servidumbre de paso clara y aparente a favor del predio de que es dueño en la actualidad el demandante.
Uno de los caminos fué cerrado por la demandada hace unos siete años sin que conste que los dueños del predio domi-nante hicieran reclamación alguna, pudiendo más bien dedu-cirse que abandonaron su derecho. El cierre del otro camino, ocurrido en 1911, fué el que verdaderamente dió origen a este *979pleito. El camino cerrado en 1911 es suficiente para. satisfa-cer la necesidad que tiene el predio del demandante de comu-nicarse con el camino público.
Por las razones expuestas opinamos que la corte de dis-trito erró al no dictar sentencia condenando a la demandada a reconocer la servidumbre de paso existente sobre el pre-dio de que es dueña, a favor del predio de que es dueño el demandante.
En cuanto a la reclamación de daños y perjuicios dire-mos, que liemos examinado la prueba y nos parece dudosa. En su consecuencia, de acuerdo con el artículo 306 del Código de Enjuiciamiento Civil, enmendado en 1906, leyes 1906, página 65, nos parece que se cumplen mejor los fines de la justicia devolviendo el caso para su revisión, en cuanto a este extremo, a la corte inferior.
Debe dictarse sentencia de'acuerdo con los principios ex-puestos en esta opinión.

Revocada y dictada sentencia a favor del ape-lante y devuelto él caso a la corte inferior para su revisión en cucmto a la indemniza-ción de daños y perjuicios.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.